DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US Pub. No. 2019/0014246).
Regarding claims 1-20, Furukawa teaches an image capture apparatus comprising:
an eye approach detection unit (item 112) configured to detect an eye approaching to a finder;
a switching unit configured to switch between a locked state in which execution of a function corresponding to an operation on a touch panel having a display surface of a display unit capable of displaying a captured image as an operation surface is restricted and an unlocked state in which the execution of the function is not restricted (para. 58-62);
a control unit (201) configured to perform control such that in the locked state, even if a specific operation is performed on the touch panel without detecting the eye approaching by the 
the predetermined processing is executed in respond to the specific operation on the touch panel being performed in the state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied (para. 61);
wherein in the unlocked state, even if the specific operation is performed on the touch panel within detecting the eye approaching the eye approach detection unit, the control unit executes the predetermined processing according to the specific operation (para. 72) [claims 2,11];
wherein the specific operation is a start of a touch and/or movement of a touch position while touching (para. 64) [claims 3, 12];
wherein in the locked state, for a plurality of operation members including the touch panel and other operation members, the execution of the function corresponding to the operation is restricted (in the locked state, the control unit 201 disable the front side operation setting –para. 72); 
in the locked state and in a state where the predetermined condition is satisfied, the control unit performs control such that the predetermined processing is executed in accordance with the specific operation on the touch panel, and an execution of a function corresponding to an operation on the other operation member is restricted (in the locked state, the control unit 201 disables the front side operation setting while enabling the backside operation setting –para. 72) [claim 4];
wherein the predetermined processing is a determination of a focus adjustment position or a position of a tracking target (para. 63) [claims 5, 14];
wherein the predetermined processing is a change of a specific shooting parameter (para. 63) [claims 6, 15];

a sight line detection unit configured to detect a sight line by an eye contacting with the finder, wherein the predetermined condition includes the sight line detection unit is detecting a sight line of the user (para. 51) [claims 8, 17];
wherein the display surface of the finder and the display surface of the display unit having the touch panel displays an image in the same direction (the touch displays panels comprises the backside touch panels 105) [claims 9, 18].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852